Exhibit 10.2

 

 

May 11, 2015

 

 

Mr. Christopher D.  Pappas  

 

 

 

Dear Mr. Pappas:

 

 

RE: Definition of Retirement for Purposes of Equity Awards
under 2014 Omnibus Incentive Plan

 

 

This letter confirms that the following definition of "Retirement" is applicable to the Stock Options
 granted to  you on February 27, 2015:

 

"Retirement” means (i) a termination of Optionee's Employment by the Company (or
its subsidiaries) other than for Cause; (ii) a termination of  Optionee's
Employment by the Grantee with "good reason" (with such term having the meaning
ascribed thereto in the employment agreement between the Optionee and the
Company, or its subsidiaries) ("Good Reason") for so long as such agreement is
in effect; (iii) a termination of Optionee's Employment by the Optionee without
Good Reason where the Optionee provides the Company with at least 12 months
notice of the termination, or (iv) on or after February 26, 2016, a termination
of Optionee's Employment by the Optionee without Good Reason.

 

This letter confirms that the following definition of "Retirement" is applicable to the Restricted Stock
Units granted  to  you on February 27, 2015:

 

"Retirement” means (i) a termination of Grantee's Employment by the Company (or
its subsidiaries) other than for Cause; (ii) a termination of Grantee's
Employment by the Grantee with "good reason" (with such term having the meaning
ascribed thereto in the employment agreement between the Grantee and the
Company, or its subsidiaries) ("Good Reason") for so long as such agreement is
in effect; (iii) a termination of Grantee's Employment by the Grantee without
Good Reason where the Grantee provides the Company with at least 12 months
notice of the termination, or (iv) on or after February 26, 2016, a termination
of Grantee's Employment by the Grantee without Good Reason.

**

 

 

 

 

 

 

 

Trinseo S.A.

 

 

 

 

 

 

 

By:

/s/ Stephen Zide

 

Name:

Stephen Zide

 

Title:

Director

 



--------------------------------------------------------------------------------